DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

According to Fig. 2, the first switching transistor is P1 and the second transistor is P2 and the inverter INV1 comprises an output terminal coupled to the gate of the second transistor, not the gate of the first transistor.  
The recitation of “the second write line circuit comprises an inverter configured to receive the first data signal and comprising an output terminal coupled to a gate of the first PMOS transistor of the second write line circuit.” In claim 10, lines 7-9 is neither disclosed in the specification nor shown in any of the drawings. 
According to Fig. 2, the second write line circuit (similar to the first write line circuit) comprises an inverter configured to receive the first data signal and comprising an output terminal coupled to a gate of the second PMOS transistor (P2) of the second write line circuit 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,011,238. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are either anticipated by, or would have been obvious over, the reference claims.
Regarding claim 1: Claims 1 and 10 of the patent recites a write line circuit comprising: 
a power supply node configured to carry a power supply voltage level; 
a reference node configured to carry a reference voltage level; 
an output node; 
first and second switching devices coupled in series between the output node and the power supply node; and 
a third switching device directly coupled to each of the output node and the reference node (claim 1, lines 1-5 and 10-15), 
wherein 
the first switching device is configured to selectively couple the output node to the second switching device responsive to a first data signal (claim 1, lines 17-20, the first switching device is on), 
the second switching device is configured to selectively couple the first switching device to the power supply node responsive to a second data signal (claim 1, lines 17-20, the second switching device is on), and 
the third switching device is configured to selectively couple the output node to the reference node responsive to the first data signal (claim 1, lines 17-
Regarding claim 2: It would have been obvious to one of ordinary skill in the art to recognize that the first switching device comprises a PMOS transistor and the third switching device comprises an NMOS transistor to form an inverter of claim 4 or claim 14 of the patent and the second switching transistor is a PMOS transistor (claim 15 of the patent).
Regarding claim 3: It would have been obvious to one of ordinary skill in the art to recognize that there is: an inverter comprising an output terminal coupled to a gate of the first transistor, wherein the inverter is configured to receive the second data signal to perform the function of claim 1.
Regarding claim 4: Claim 1, lines 22-24 and claim 4, lines 2-3 of the patent recite the write line circuit of claim 2, wherein each of the second and third transistors comprises a gate configured to receive the first data signal.
Regarding claim 5: Claim 13 of the patent recites the write line circuit of claim 1, further comprising a pre-charge circuit comprising: a first PMOS transistor configured to receive a first control signal; and a second PMOS transistor configured to receive a second control signal, wherein the first and second PMOS transistors are coupled in series between the output node and the power supply node.
Regarding claim 6: Claim 1 of the patent recites the write line circuit of claim 1, wherein the output node is coupled to a write line of a memory circuit. It is inherent that the output node of a write line circuit is coupled to a write line.

   Regarding claims 15-20. It would have been obvious to one of ordinary skill in the art to use the circuits of claims 1-16 of the patent to perform the method of claims 17-20 or it would have been obvious to one of ordinary skill in the art to recognize that the method of claims 17-20 of the patent includes all the steps of claims 15-20 of the instant application. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5-9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramaraju (US 8,339,838).
Regarding claim 1: Ramaraju (Fig. 4) shows a write line circuit comprising: 
a power supply node configured to carry a power supply voltage level; 
a reference node configured to carry a reference voltage level; 
an output node (A); 

a third switching device (N13) directly coupled to each of the output node and the reference node, wherein 
the first switching device (N14) is configured to selectively couple the output node to the second switching device (N15) responsive to a first data signal (B), 
the second switching device is configured to selectively couple the first switching device to the power supply node responsive to a second data signal (WREN, the WREN is the write enable signal containing the information to control the write operation), and 
the third switching device is configured to selectively couple the output node to the reference node responsive to the first data signal.
Regarding claim 2. Ramaraju (Fig. 4) discloses the write line circuit of claim 1, wherein each of the first and second switching devices comprises a PMOS transistor, and the third switching device comprises an NMOS transistor.
Regarding claim 4: Ramaraju discloses the write line circuit of claim 2, wherein each of the second and third transistors comprises a gate configured to receive the first data signal.
Regarding claim 5: Ramaraju (Fig. 4) discloses the write line circuit of claim 1, further comprising a pre-charge circuit comprising: a first PMOS transistor configured to receive a first control signal; a second PMOS transistor configured to receive a second 
Regarding claim 6: Ramaraju (Fig. 4) discloses the write line circuit of claim 1, wherein the output node is coupled to a write line (B) of a memory circuit.
Regarding claim 7: Ramaraju (Fig. 4) shows a memory circuit comprising: 
first and second write lines (lines connected to A and B) coupled to first and second memory segments (Fig. 4, left side of A and right side of B); and     
           first and second write line circuits (41 and 42) coupled to the respective first and second write lines, each of the first and second write line circuits comprising: 
a power supply node configured to carry a power supply voltage level; 
a reference node configured to carry a reference voltage level; first and second PMOS transistors coupled in series between the power supply node and the corresponding first or second write line; and 
an NMOS transistor coupled between the reference node and the corresponding first or second write line, wherein: 
the first and second PMOS transistors of each write line circuit are configured to selectively couple the corresponding first or second write line to the power supply node responsive to first and second data signals, 
the NMOS transistor of the first write line circuit is configured to selectively couple the first write line to the reference node responsive to the first data signal, and 

Regarding claim 8: Ramaraju discloses the memory circuit of claim 7, wherein the NMOS transistor of the first write line circuit is directly coupled to each of the first write line and the reference node, and the NMOS transistor of the second write line circuit is directly coupled to each of the second write line and the reference node. 
Regarding claim 9: Ramaraju (Fig. 4) discloses the memory circuit of claim 7, wherein
a gate of the first PMOS transistor and a gate of the NMOS transistor of the first write line circuit are coupled to each other and configured to receive the first data signal, and
a gate of the first PMOS transistor and a gate of the NMOS transistor of the second write line circuit are coupled to each other and configured to receive the second data signal.
Regarding claim 14: Ramaraju (Fig. 4) discloses the memory circuit of claim 7, wherein each of the first and second memory segments comprises a plurality of static random-access memory (SRAM) cells.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaraju in view of Bui et al. (US 8,619,482 cited by Applicant in the IDS filed on 05/06/21, hereinafter “Bui”).
Ramaraju discloses all the limitations of claims 5, 12 and 13 except for a pre-charge circuit comprising: a first PMOS transistor configured to receive a first control signal; a second PMOS transistor configured to receive a second control signal, wherein the first and second PMOS transistors are coupled in series between the output node and the power supply node. However, Bui discloses the use of a first PMOS transistor PB0 and a second PMOS transistor PC0 coupled in series between the output node and the power supply node to precharge the output line (Fig. 4). It would have been obvious to one of ordinary skill in the art to use a first PMOS transistor and a second PMOS transistor coupled in series between the output node and the power supply node to precharge the output line in a memory device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/           Primary Examiner, Art Unit 2827